FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   July 24, 2009
                   UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court



 In re: WILLIAM D. PETERSON II
                                                         No. 09-4034
              Plaintiff-Appellant.                       (D. of Utah)
                                                  (D.C. No. 2:09-MC-00188)




                           ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges. **


      For more than a decade, William D. Peterson II has attempted to sue

various parties in the Utah state courts and in the United States District Court for

the District of Utah. Peterson also has been sanctioned by district courts under

Federal Rule of Civil Procedure 11 for filing meritless pleadings, see Peterson v.

Zimmerman, No. 97-4145, 1997 WL 785500, at *1 (10th Cir. Dec. 22, 1997), and

we have separately ordered him to pay sanctions because he is an “abusive filer.”

Id.; see also Peterson v. Utah, 30 F. App’x 937, 940 (10th Cir. 2002).

      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      In 1998, the district court imposed a filing restriction on Peterson:

“[P]laintiff ‘is further prohibited from initiating any additional civil action in the

United States District Court for the District of Utah without the representation of

an attorney . . . unless the plaintiff first obtains leave of the Court to proceed pro

se.’” Peterson v. Peterson, No. 2:09-mc-00188 (D. Utah Feb. 24, 2009). For our

part, we have instructed the Tenth Circuit Clerk to “return any future filings

involving the same or similar allegations [raised in his 1996 suit] unless and until

all outstanding sums due this court and the United States District Court for the

District of Utah have been paid in full.” Peterson, 30 F. App’x at 940.

      Peterson filed his latest complaint pro se, 1 and the district court dismissed it

for failure to comply with the 1998 filing restriction. On appeal, Peterson does

not suggest he has complied with the district court’s filing restriction, nor does he

allege he has paid the sanctions and other fees he owes this court and the district

court for his past abusive litigation. Moreover, he does not argue the district

court’s 1998 filing restriction is in any way invalid. Instead, Peterson has filed a

June 18, 2009 “Motion” and a June 29, 2009 “Notice to Submit for Decision.” In

these filings, Peterson requests that we enter a “judgment of Racketeering” in his

favor and award him $100 million of damages.


      1
           Because Peterson proceeds pro se, we are required to construe his
filings liberally. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
Even so, Peterson’s pro se status does not insulate him from the fundamental
requirements of the federal procedural rules. Id.

                                           -2-
      District courts have broad power to manage their dockets, and their

exercise of that power is reviewed only for abuse of discretion. See, e.g., Link v.

Wabash R.R., 370 U.S. 626, 630–31 (1962) (holding that a trial court’s power to

dismiss for lack of prosecution “has generally been considered an ‘inherent

power,’ governed not by rule or statute but by the control necessarily vested in

courts to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases”); United States v. Nicholson, 983 F.2d 983, 988 (10th Cir.

1993) (“District courts generally are afforded great discretion regarding trial

procedure applications (including control of the docket and parties), and their

decisions are reviewed only for abuse of discretion.”).

      Peterson has consumed more than his fair share of the federal judiciary’s

limited resources. See, e.g., Peterson, 1997 WL 785500, at *1 n.1 (“With the

filing of this appeal, plaintiff has now engaged the work of nine federal appellate

judges, three federal district court judges, one federal magistrate judge, and

countless court personnel in his law suits against five Utah appellate judges, two

Utah supreme court justices, the governor of Utah, a United States senator, and

two court clerks in a futile effort to establish that his constitutional rights have

been violated.”). Given Peterson’s history of abusive filings, we hold that the

district court acted well within its discretion in imposing the 1998 filing

restriction and applying it to Peterson’s present suit.




                                           -3-
      We therefore exercise jurisdiction under 28 U.S.C. § 1291 to AFFIRM the

district court’s dismissal of Peterson’s complaint. We further DENY Peterson’s

June 18, 2009 Motion and his June 29, 2009 Notice.

                                     Entered for the Court


                                     Timothy M. Tymkovich
                                     Circuit Judge




                                       -4-